Appeal from an order of the Supreme Court, Special Term, which denied plaintiff’s motion to serve a supplemental complaint in a divorce action. The proposed supplemental complaint sets forth acts of adultery which are said to have occurred after the commencement of the action. We think the Special Term improvidently exercised its discretion in denying the application. The possible avoidance of two actions and the ends of justice will be better served by the granting of the application. Order reversed, on the law and facts, and in the exercise of discretion, without costs, and motion granted. The supplemental complaint should be served within *795ten days after the entry of an order herein and the defendant may have twenty days in which to answer the same. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.